DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on August 31, 2020
Claims 1-20 are pending
	 
Examiner’s Note: Page 5, lines 27-31 of the specification define the term, processor, as being a CPU, GPU, etc. Therefore, the term, processor, as used in the claims is interpreted as hardware.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this Application, filed on 8/30/2020. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2022 was filed prior to the mailing date of the first office action on 10/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 2/25/2021 was filed prior to the mailing date of the first office action on 10/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 9/2/2020 was filed prior to the mailing date of the first office action on 10/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 8/31/2020.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 8/31/2020

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 8/31/2020.





Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 6 of the claims recite the phase, “a communication connection”. It is unclear if this is the same “the communication connection” recited on line 3

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 5 of the claims recite, “(e.g. URL)”. The abbreviation, e.g. is indefinite.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060287763, Ochi in view of US 7734279, Fantini

 	In regards to claim 1, Ochi teaches an authentication method of an electronic device, the method comprising: 
responsive to detecting an external electronic device using a first communication 5circuit(US 20060287763, Ochi, para. 0152, where a detection function detects an external device), transmitting first data to the external electronic device using a second communication circuit(US 20060287763, Ochi, para. 0152 and fig. 33, where a power transmitting module[12] transmits authentication information to a portable electronic device);  	Ochi does not teach determining whether a response to the first data is received; and 
when the response to the first data is received from the external electronic device, performing communication connection and authentication procedures with the external 10electronic device 	However, Fantini teaches determining whether a response to the first data is received (US 7734279, Fantini, col. 10, lines 50-67, where the network operator receives information required to perform authentication is acknowledged); and 
when the response to the first data is received from the external electronic device, performing communication connection and authentication procedures with the external 10electronic device(US 7734279, Fantini, col. 10, lines 50-67, where in response to acknowledging by the network operator that the terminal equipment may perform authentication; the terminal equipment submits an authentication request to the network operator, via a communication connection, to perform authentication).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ochi with the teaching of Fantini because a user would have been motivated to enhance user authentication protection, taught by Ochi, by providing device authentication, taught by Fantini, in order to protect the transmitting/receiving devices in the network formed by Ochi from unauthorized and potentially malicious device interactions(Fantinin, col. 2, lines 13-24).

 	In regards to claim 2, the combination of Ochi and Fantini teaches the method of claim 1, further comprising: determining whether the communication connection and authentication procedures with the external electronic device are completed(US 7734279, Fantini, col. 10, lines 50-67 and fig. 7, where an authentication status is determined to be successful or not, wherein a successful authentication implicitly validates the connection since a connection is required to communicate an authentication request). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ochi with the teaching of Fantini because a user would have been motivated to enhance user authentication protection, taught by Ochi, by providing device authentication, taught by Fantini, in order to protect the transmitting/receiving devices in the network formed by Ochi from unauthorized and potentially malicious device interactions(Fantinin, col. 2, lines 13-24).
  
 	In regards to claim 3, the combination of Ochi and Fantini teach the method of claim 2, further comprising: when the communication connection and authentication procedures with the external electronic device are completed, transmitting second data related to a service to the external electronic device(US 7734279, Fantini, col. 10, line 67-col. 11, line 3, where a successful authentication permits the MMC/SD card to provide requested services to the terminal equipment).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ochi with the teaching of Fantini because a user would have been motivated to enhance user authentication protection, taught by Ochi, by providing device authentication, taught by Fantini, in order to protect the transmitting/receiving devices in the network formed by Ochi from unauthorized and potentially malicious device interactions(Fantinin, col. 2, lines 13-24).

 	In regards to claim 5, the combination of Ochi and Fantini teach the method of claim 1, further comprising: responsive to detecting the external electronic device using the first communication 30circuit, transmitting power to the external electronic device at a first power level(US 20060287763, Ochi, para. 0012, where a power transmitting device detects an approaching device and transmits power for charging the approaching device).  


2.) Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060287763, Ochi in view of US 7734279, Fantini and further in view of US 20150052195, Li

 	In regards to claim 204, the combination of Ochi and Fantini teach the method of claim 3. The combination of Ochi and Fantini do not teach wherein the transmitting of the second data related to the service to the external electronic device if the communication connection and authentication procedures with the external electronic device are completed further comprises transmitting, to the external electronic device, information on an Internet address (e.g., URL) and a service ID related to information on a call, music playback, content 25download, an update service, an audio transmission/reception service, and/or a content- related service 	However, Li teaches wherein the transmitting of the second data related to the service to the external electronic device if the communication connection and authentication procedures with the external electronic device are completed further comprises transmitting, to the external electronic device, information on an Internet address (e.g., URL) and a service ID related to information on a call, music playback, content 25download, an update service, an audio transmission/reception service, and/or a content- related service (US 20150052195, Li, para. 0048, where an application corresponding to a service identifier may be downloaded at a URL in accordance with a request from a mobile device).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ochi and Fantini with the teaching of Li because a user would have been motivated to provide convenience to users of the system, taught by the combination of Ochi and Fantini, by increasing the potential number of resources available to users by making resource recommendations to users, taught by Li, in order to provide users with the option of downloading a resource(Li, para. 0003).
 
3.) Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060287763, Ochi in view of US 7734279, Fantini and further in view of US 20180249502, Yoshimura

 	In regards to claim 6, the combination of Ochi and Fantini teach the method of claim 5. The combination of Ochi and Fantini do not teach further comprising: determining whether the communication connection and authentication procedures with the external electronic device are completed 	However, Yoshimura teaches further comprising: determining whether the communication connection and authentication procedures with the external electronic device are completed (US 20180249502, Yoshimura, para. 0056 and 0057, where a determination of approval of authentication and connection may be established).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ochi and Fantini with the teaching of Yoshimura because a user would have been motivated to control data transmission in the system taught by the combination of Ochi and Fantini, by adjusting a carrier sense, taught by Yoshimuro, in order to mitigate the effects input signal interference(see Yoshimuro, para. 0003).
 
 	In regards to claim 7, the combination of Ochi, Fantini, and Yoshimura teach the method of claim 6, further comprising: when the communication connection and authentication procedures with the external electronic device are completed, transmitting power to the external electronic device at a 5second power level(US 20180249502, Yoshimura, para. 0071, where a transmitted power may occur at a power level[e.g. 2nd level] in accordance with a path loss[i.e. state of connection]); and when the communication connection and authentication procedures with the external electronic device fail, transmitting power to the external electronic device at the first power level(US 20180249502, Yoshimura, para. 0071, where a transmitted power may occur at a power level[e.g. 1st level] in accordance with a path loss[i.e. state of connection/authentication] or a link margin ).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ochi and Fantini with the teaching of Yoshimura because a user would have been motivated to control data transmission in the system taught by the combination of Ochi and Fantini, by adjusting a carrier sense, taught by Yoshimuro, in order to mitigate the effects input signal interference(see Yoshimuro, para. 0003).

 	In regards to claim  108, the combination of Ochi, Fantini, and Yoshimura teach the method of claim 6, further comprising: 
determining whether service information needs to be provided(US 20060287763, Ochi, fig. 3A, step S306, where it is determined to start charging); 
when it is determined that the communication connection and authentication procedures with the external electronic device are completed, and the service information needs to be provided(US 7734279, Fantini, col. 2, lines 13-24, where a connected terminal is authenticated and configured for accessing resources[i.e. services]), transmitting power to the external electronic device at a second 15power level, and providing the service information via a communication connection(US 20060287763, Ochi, para. 0295, where power charging may occur in two charging levels); and 
when it is determined that the communication connection and authentication procedures with the external electronic device are completed, and the service information does not need to be provided, transmitting power to the external electronic device at the second power level(US 20060287763, Ochi, fig. 3A and para. 0020, where a device is implicitly connected in order to receive authentication for permitting a device to receive power from a power source). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ochi and Yoshimura with the teaching of Fantini because a user would have been motivated to enhance user authentication protection, taught by the combination of Ochi and Yoshimura, by providing device authentication, taught by Fantini, in order to protect the transmitting/receiving devices in the network formed by the combination of Ochi and Yoshimura from unauthorized and potentially malicious device interactions(Fantinin, col. 2, lines 13-24).


4.) Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060287763, Ochi in view of US 7734279, Fantini and further in view of US 20140354223, Lee

 	In regards to claim 9, the combination of Ochi and Fantini teach the method of claim 1, wherein: 
the response to the first data is data for a Bluetooth or Bluetooth low energy connection request(US 7734279, Fantini, col. 4, lines 1-12 and col. 10, lines 21-29, where a port may support Bluetooth connections for processing connection requests); and 
 	The combination of Ochi and Fantini do not teach the method further comprising: 25determining whether the external electronic device is detected using the first communication circuit by exchanging information with the external electronic device via inband communication according to a wireless power consortium (WPC) standard 	However, Lee teaches the method further comprising: 25determining whether the external electronic device is detected using the first communication circuit by exchanging information with the external electronic device via inband communication according to a wireless power consortium (WPC) standard(US 20140354223, Lee, para. 0219 and 0350, where a controller comprises a plurality of voltages that may be applied to establish connection to switches in accordance to a WPC standard, wherein communication may be in-band communication).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ochi and Fantini with the teaching of Lee because a user would have been motivated to enhance the operation of the system taught by the combination of Ochi and Fantini by increasing the system interoperability with external receiving wireless power devices by being able to provide power to external devices using configurable voltage and frequency values(Lee, para. 0018).
 
 	In regards to claim 10, the combination of Ochi and Fantini teach the method of claim 1. The combination of Ochi and Fantini do not teach wherein the transmitting of the first data to the 30external electronic device by using the second communication circuit when the external electronic device is detected further comprises transmitting data for discovery or advertisement for a communication connection to the external electronic device 	However, Lee teaches wherein the transmitting of the first data to the 30external electronic device by using the second communication circuit when the external electronic device is detected further comprises transmitting data for discovery or advertisement for a communication connection to the external electronic device (US 20140354223, Lee, fig. 5 and para. 0044, 0137-0138, where a wireless power is transferred to a wireless receiver[i.e. external device] using a 2nd communication standard when it is detected[i.e. discovers] that the power receiver supports the 2nd communication standard, wherein data may be transmitted to the power receiver in order for the receiver to send a power control message for regulating current/voltage flow).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ochi and Fantini with the teaching of Lee because a user would have been motivated to enhance the operation of the system taught by the combination of Ochi and Fantini by increasing the system interoperability with external receiving wireless power devices by being able to provide power to external devices using configurable voltage and frequency values(Lee, para. 0018).
 

5.) Claims 11-13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140354223, Lee in view of US 7734279, Fantini

 	In regards to claim 11, Lee teaches an electronic device comprising: 
a first communication circuit capable of performing communication using a coil for wireless power transmission(US 20140354223, Lee, para. 0179 and fig. 5, where a 1st coil [1111a-1] of a plurality of coils, may be used to communicate information); 
a second communication circuit using a frequency band differing from a frequency 5transferred to the coil(US 20140354223, Lee, para. 0032, 0179 and fig. 5, where a 2nd coil[1111a-2] of a plurality of coils, may be used to communicate information, where a frequency from a plurality of frequencies and different from other coil circuits, may be used in accordance with the detected communication standard); and  at least one processor, wherein the at least one processor: 
detects an external electronic device using the first communication circuit(US 20140354223, Lee, para. 0032, where a controller is configured to detect a wireless power receiver in order to determine a communication standard); 
when the external electronic device is detected, transmits first data to the external electronic device by using the second communication circuit(US 20140354223, Lee, para. 0120 and 0125, where a power transmission control unit may transmit data to the wireless power receiver or transmit information for authenticating devices); 
 	Lee does not teach 10determines whether a response to the first data is received; and 
when the response to the first data is received from the external electronic device, performs communication connection and authentication procedures with the external electronic device 	However, Fantini teaches determines whether a response to the first data is received(US 7734279, Fantini, col. 10, lines 50-67, where the network operator receives information required to perform authentication is acknowledged); and 
when the response to the first data is received from the external electronic device, performs communication connection and authentication procedures with the external electronic device(US 7734279, Fantini, col. 10, lines 50-67, where in response to acknowledging by the network operator that the terminal equipment may perform authentication; the terminal equipment submits an authentication request to the network operator, via a communication connection, to perform authentication). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee with the teaching of Fantini because a user would have been motivated to provide authentication protection to the system taught by Lee by providing device authentication, taught by Fantini, in order to protect the transmitting/receiving devices in the network formed by Lee from unauthorized and potentially malicious device interactions(Fantinin, col. 2, lines 13-24).  

 	In regards to claim 1512, the combination of Lee and Fantini teach the electronic device of claim 11, wherein the at least one processor determines whether the communication connection and authentication procedures with the external electronic device are completed(US 7734279, Fantini, col. 10, lines 50-67 and fig. 7, where an authentication status is determined to be successful or not, wherein a successful authentication implicitly validates the connection since a connection is required to communicate an authentication request). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee with the teaching of Fantini because a user would have been motivated to provide authentication protection to the system taught by Lee by providing device authentication, taught by Fantini, in order to protect the transmitting/receiving devices in the network formed by Lee from unauthorized and potentially malicious device interactions(Fantinin, col. 2, lines 13-24).    

 	In regards to claim 13, the combination of Lee and Fantini teach the electronic device of claim 12 wherein, when the communication 20connection and authentication procedures with the external electronic device are completed, the processor transmits second data related to a service to the external electronic device by using the second communication circuit(US 7734279, Fantini, col. 10, line 67-col. 11, line 3, where a successful authentication permits the MMC/SD card to provide requested services to the terminal equipment). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee with the teaching of Fantini because a user would have been motivated to provide authentication protection to the system taught by Lee by providing device authentication, taught by Fantini, in order to protect the transmitting/receiving devices in the network formed by Lee from unauthorized and potentially malicious device interactions(Fantinin, col. 2, lines 13-24).  
  
 	In regards to claim 3015, the combination of Lee and Fantini teach the electronic device of claim 11, wherein, when the external electronic device is detected using the first communication circuit, the at least one processor transmits power to the external electronic device at a first power level(US 20140354223, Lee, para. 0138, where a power control message may be used for controlling a voltage[i.e. 1st voltage]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee with the teaching of Fantini because a user would have been motivated to provide authentication protection to the system taught by Lee by providing device authentication, taught by Fantini, in order to protect the transmitting/receiving devices in the network formed by Lee from unauthorized and potentially malicious device interactions(Fantinin, col. 2, lines 13-24).  

 	In regards to claim 19, the combination of Lee and Fantini teach the electronic device of claim 11, wherein: 
the response to the first data is data for a Bluetooth or Bluetooth low energy 25connection request(US 7734279, Fantini, col. 4, lines 1-12 and col. 10, lines 21-29, where a port may support Bluetooth connections for processing connection requests); and 
the at least one processor exchanges information with the external electronic device via inband communication according to a wireless power consortium (WPC) standard, and determines whether the external electronic device is detected(US 20140354223, Lee, para. 0219 and 0350, where a controller comprises a plurality of voltages that may be applied to establish connection to switches in accordance to a WPC standard, wherein communication may be in-band communication).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee with the teaching of Fantini because a user would have been motivated to provide authentication protection to the system taught by Lee by providing device authentication, taught by Fantini, in order to protect the transmitting/receiving devices in the network formed by Lee from unauthorized and potentially malicious device interactions(Fantinin, col. 2, lines 13-24).  
 
 	In regards to claim 3020, the combination of Lee and Fantini teach the electronic device of claim 11, wherein the at least one processor transmits data for discovery or advertisement for a communication connection to the external electronic device(US 20140354223, Lee, fig. 5 and para. 0044, 0137-0138, where a wireless power is transferred to a wireless receiver[i.e. external device] using a 2nd communication standard when it is detected[i.e. discovers] that the power receiver supports the 2nd communication standard, wherein data may be transmitted to the power receiver in order for the receiver to send a power control message for regulating current/voltage flow). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee with the teaching of Fantini because a user would have been motivated to provide authentication protection to the system taught by Lee by providing device authentication, taught by Fantini, in order to protect the transmitting/receiving devices in the network formed by Lee from unauthorized and potentially malicious device interactions(Fantinin, col. 2, lines 13-24).  


6.) Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140354223, Lee in view of US 7734279, Fantini and further in view of US 20150052195, Li

 	In regards to claim 14, the combination of Lee and Fantini teach the electronic device of claim 13. The combination of Lee and Fantini doe not teach wherein the at least one processor 25transmits information on an Internet address (e.g., URL) and a service ID related to information on a call, music playback, content download, an update service, an audio transmission/reception service, and/or a content-related service to the external electronic device via the second communication circuit 	However, Li teaches wherein the at least one processor 25transmits information on an Internet address (e.g., URL) and a service ID related to information on a call, music playback, content download, an update service, an audio transmission/reception service, and/or a content-related service to the external electronic device via the second communication circuit (US 20150052195, Li, para. 0048, where an application corresponding to a service identifier may be downloaded at a URL in accordance with a request from a mobile device).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Lee and Fantini with the teaching of Li because a user would have been motivated to provide convenience to users of the system, taught by the combination of Ochi and Fantini, by increasing the potential number of resources available to users by making resource recommendations to users, taught by Li, in order to provide users with the option of downloading a resource(Li, para. 0003).

 
7.) Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140354223, Lee in view of US 7734279, Fantini and further in view of US 20180249502, Yoshimura

 	In regards to claim 16, the combination of Lee and Fantini teach the electronic device of claim 15.  The combination of Lee and Fantini do not teach wherein the at least one processor 62determines whether the communication connection and authentication procedures with the external electronic device are completed 	However, Yoshimura teaches wherein the at least one processor 62determines whether the communication connection and authentication procedures with the external electronic device are completed (US 20180249502, Yoshimura, para. 0056 and 0057, where a determination of approval of authentication and connection may be established).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Lee and Fantini with the teaching of Yoshimura because a user would have been motivated to control data transmission in the system taught by the combination of Lee and Fantini, by adjusting a carrier sense, taught by Yoshimuro, in order to mitigate the effects input signal interference(see Yoshimuro, para. 0003).
 
 	In regards to claim 17, the combination of Lee, Fantini, and Yoshimura teaches the electronic device of claim 16, wherein the at least one processor: 
5transmits power to the external electronic device at a second power level when the communication connection and authentication procedures with the external electronic device are completed(US 20180249502, Yoshimura, para. 0071, where a transmitted power may occur at a power level[e.g. 2nd level] in accordance with a path loss[i.e. state of connection]); and 
transmits power to the external electronic device at the first power level when the communication connection and authentication procedures with the external electronic 10device fail(US 20180249502, Yoshimura, para. 0071, where a transmitted power may occur at a power level[e.g. 1st level] in accordance with a path loss[i.e. state of connection/authentication] or a link margin ). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Lee and Fantini with the teaching of Yoshimura because a user would have been motivated to control data transmission in the system taught by the combination of Lee and Fantini, by adjusting a carrier sense, taught by Yoshimuro, in order to mitigate the effects input signal interference(see Yoshimuro, para. 0003).  

 	In regards to claim 18, the combination of Lee, Fantini, and Yoshimura teaches the electronic device of claim 16, wherein the at least one processor: 
determines whether service information needs to be provided(US 20140354223, Lee, fig. 26, where it is determined the type of standard[i.e. service] needs to be provided); 
when it is determined that the communication connection and authentication 15procedures with the external electronic device are completed(US 7734279, Fantini, col. 2, lines 13-24, where a connected terminal is authenticated and configured for accessing resources[i.e. services]), and the service information needs to be provided, transmits power to the external electronic device at a second power level, and provides the service information via a communication connection(US 20140354223, Lee, fig. 29, where power is transmitted in accordance to the detected communication standard); and 
when it is determined that the communication connection and authentication procedures with the external electronic device are completed, and the service information 20does not need to be provided, transmits power to the external electronic device at the second power level(US 20140354223, Lee, para. 0138, where a wireless power transmitter may transmit a power signal in accordance with a control message for controlling the voltage/current[i.e. 2nd power level].  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Lee and Yoshimura with the teaching of Fantini because a user would have been motivated to enhance user authentication protection, taught by the combination of Lee and Yoshimura, by providing device authentication, taught by Fantini, in order to protect the transmitting/receiving devices in the network formed by the combination of Lee and Yoshimura from unauthorized and potentially malicious device interactions(Fantinin, col. 2, lines 13-24).  
 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438